Citation Nr: 1012283	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  00-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for a skin disability, 
to include hair loss.  

5.  Entitlement to service connection for cramps and 
numbness of the legs, arms, and hands.  

6.  Entitlement to service connection for chronic fatigue 
syndrome.  

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for a dental 
disability.  
9.  Entitlement to service connection for bilateral hearing 
loss and an ear disability.  

10.  Entitlement to service connection for a bilateral eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1983, from October 1990 to April 1991, and from February 
2003 to April 2004, with additional service in the Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
the benefits sought on appeal.  The Board remanded these 
claims for further development in September 2004 and March 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.  
In July 2009, after the case was forwarded to the Board, the 
Veteran submitted a statement in which he requested that VA 
obtain his VA medical records since March 2008 and to 
consider those records in adjudicating his claim.  However, 
those records have not been associated with the claims file.  
Those records should be associated with the claims file.  38 
C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

With respect to the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Medical records received pertaining 
to the Veteran's service in the Army Reserves show that in 
August 1995, a grenade went off next to the Veteran during a 
lanes training exercise.  The Veteran reported seeing a 
flare and feeling an object hit his mouth and eyes, 
resulting in injury to both eyes.  He received immediate 
medical treatment.

In a September 1995 service medical record, the Veteran 
reported feeling a anxiety and losing control of his 
actions.  He also complained of hearing voices telling him 
to end his life, feeling extreme anger for insignificant 
things, insomnia, and suicidal and homicidal ideation.  He 
stated that all of those problems had started after the 
incident with the exploding grenade.  He was diagnosed with 
PTSD and acute depression episode with psychotic features.  
A notation in an October 1995 medical report indicated that 
the Veteran had been treated for PTSD and depression with 
psychotic features after an episode with a grenade.  The 
Veteran continued to complain of auditory and visual 
hallucinations.  He was feeling more calm and less anxious 
than he had been before.  He was also not feeling homicidal 
or suicidal.  The Veteran was diagnosed with adjustment 
disorder with depressed mood and PTSD.

On VA examination in January 2008 with subsequent addendum 
in May 2009, the Veteran reported military stressors of 
being shot at while driving a truck and knowing two fellow 
soldiers who were killed on guard duty.  The examiner found 
that the Veteran did not meet all of the DSM-IV criteria for 
a diagnosis of PTSD and instead diagnosed him with chronic 
schizophrenia, residual type, with depressive features.  The 
examiner opined that the Veteran's schizophrenia was not 
caused by, a result of, or permanently aggravated by his 
period of service because the median age for an initial 
psychotic episode is early to mid 20s, and the Veteran had 
his first psychotic episode at the age of 36.  The examiner 
explained that individuals with late psychotic episode onset 
were most often female with less evidence of structural 
brain abnormalities or cognitive impairment.

The Board finds that while the examiner opined that the 
Veteran's psychiatric disorder was not due to or aggravated 
by his period of service, she did not specify whether the 
Veteran's current psychiatric disorder was due to the 
documented August 1995 grenade explosion incident.  In order 
to make an accurate assessment of the Veteran's entitlement 
to service connection for his acquired psychiatric disorder, 
it is necessary to have a medical opinion based upon a 
thorough review of the record that reconciles the question 
of whether the Veteran's current psychiatric disorder was 
specifically related to the August 1995 grenade explosion 
incident during his service in the Army Reserves.  The Board 
notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate 
where the examiner did not comment on Veteran's report of 
in-service injury and relied on lack of evidence in service 
medical records to provide negative opinion).  The Board 
thus finds that another examination and opinion addressing 
the etiology of the Veteran's disorder is necessary in order 
to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA medical 
records since March 2008 and associate 
them with the claims file.

2.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any current 
psychiatric disorder and his service.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current psychiatric disorder is 
specifically related to the Veteran's 
documented August 1995 grenade explosion 
incident.  The examiner must consider lay 
statements regarding in-service occurrence 
of an injury.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  The examiner should 
reconcile the opinion with other medical 
opinions of record.  The rationale for all 
opinions expressed should be provided.  
The claims folder should be reviewed and 
the examination report should note that 
review.   

2.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
that considers all evidence submitted 
since the most recent statement of the 
case or supplemental statement of the 
case, and allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence 
and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

